DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The Information Disclosure Statements filed on June 16, 2020, July 22, 2020, and August 4, 2020 have been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. (MPEP 2111.04, II.)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HASHIMOTO (Pub. No. US 2017/0180477).

Claim 1:
HASHIMOTO discloses a method for transmitting a data processing request implemented by a just a bunch of flash solid state drive cluster (JBOF) comprising: 
obtaining the data processing request from a storage controller, wherein the data processing request is for accessing a target solid-state drive (SSD) in the JBOF [figs. 1, 12, 16; pars. 0026, 0069-0080, 0088-0096, particularly pars. 0026, 0072, 0090 – A read or write access request is obtained from the host for accessing a SSD in a JBOF appliance. (“That is, each of the arrays 1 has a limited function, and data  management and control of operations are basically carried out on the said of the host server 3”)]; and 
determining a type of the data processing request, wherein the type comprises a bypass type or a background computing type [figs. 1, 12, 16; pars. 0026, 0069-0080, 0088-0096, particularly pars. 0026, 0072, 0090 – It is determined whether the request is a read command or a write command.]
processing the data processing request according to the type after determining the type of the data processing request [figs. 1, 12, 16; pars. 0026, 0069-0080, 0088-0096, particularly pars. 0026, 0072, 0090 – Data is read from or written to an SSD according to whether the command is a read or write.]. 
 
Claim 2 (as applied to claim 1 above):
HASHIMOTO discloses the method, further comprising:
forwarding the data processing request to the target SSD when the type of the data processing request is the bypass type [figs. 1, 16; pars. 0026, 0033, 0088-0096, particularly par. 0091 – (“In step 1605, the controller 14 fetches the read command from the submission queue 50 via the interface 10.”). As per 2111.04, this limitation is not required as it is contingent on the type being the bypass type]. 
 
Claim 4 (as applied to claim 1 above):
HASHIMOTO discloses wherein when the type of the data processing request is the background computing type, the method further comprises [As per 2111.04, the following limitations are not required as they are contingent on the type being the background type]: 
sending the data processing request to a processor in the JBOF [figs. 1, 12; pars. 0069-0080, particularly par. 0072 – (“In step 1204, the controller 6 receives the write command vis the network 8 and stores the write command into the submission queue 50.”)]
processing the data processing request at the processor to obtain a second data processing request [figs. 1, 12; pars. 0069-0080, particularly par. 0072 – The controller processes the received write command in order to receive the write data from the host. (“Then in step 1205, the controller 6 transmits an acknowledgement of the write command to the NIC 7 via the network 8. Receiving the acknowledgement in step 1206, the NIC 7 transfers the write data from the WB 20 to the controller 6 via the network 8 in step 1207.”)]; and 
sending the second data processing request to the target SSD [figs. 1, 12; pars. 0069-0080, particularly par. 0079 – The write data is sent to the appropriate SSD in the JBOD appliance. (“In step 1221, the controller 14 receives the write data from the WB 80 via the interface 10 and encodes the write data.”)]. 
 
Claim 8 (as applied to claim 1 above):
HASHIMOTO discloses the method, further comprising:
determining that the type of the data processing request is the background computing type when the data processing request is a write request [figs. 1, 12, 16; pars. 0026, 0069-0080, 0088-0096, particularly pars. 0026, 0072 – It is determined whether the request is a read command or a write command. (“In step 1204, the controller 6 receives the write command via the network 8 and stores the write command into the submission queue 50.”). As per 2111.04, this limitation is not required as it is contingent on the request being a write request]. 
 
Claim 9 (as applied to claim 1 above):
HASHIMOTO discloses the method, further comprising:
determining that the type of the data processing request is the bypass type when the data processing request is a read request [figs. 1, 12, 16; pars. 0026, 0069-0080, 0088-0096, particularly pars. 0026, 0090 – It is determined whether the request is a read command or a write command. (“In step 1604, receiving the read command, the controller 6 stores the read command in the submission queue 50.”). As per 2111.04, this limitation is not required as it is contingent on the request being a read request.].

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over HASHIMOTO (Pub. No. US 2017/0180477) as applied to claim 1 above, and further in view of Asnaashari et al. (Pub. No. US 2015/0095554).

Claim 3 (as applied to claim 2 above):
HASHIMOTO discloses all the limitations above but does not specifically disclose:
wherein forwarding the data processing request to the target SSD comprises extracting the data processing request from a bypass submission queue of the JBOF when the type of the data processing request is the bypass type [figs. 1, 16; pars. 0026, 0033, 0088-0096, particularly par. 0091 – (“In step 1605, the controller 14 fetches the read command from the submission queue 50 via the interface 10.”). More specifically, HASHIMOTO does not specifically disclose separate submission queues for bypass and background types. As per 2111.04, this limitation is not required as it is contingent on the type being the bypass type.]. 
In the same field of endeavor, Asnaashari et al. disclose:
wherein forwarding the data processing request to the target SSD comprises extracting the data processing request from a bypass submission queue of the JBOF when the type of the data processing request is the bypass type [par. 0078 – Separate submission queues may be maintained for read and write commands. (“For example, it may maintain a separate submission queue for write and read commands”)].


Claim 5 (as applied to claim 1 above):
HASHIMOTO discloses all the limitations above but does not specifically disclose the method, further comprising:
determining that the type of the data processing request is the bypass type when the data processing request comes from a bypass submission queue of the storage controller [As per 2111.04, this limitation is not required as it is contingent on the request coming from the bypass submission queue]. 
In the same field of endeavor, Asnaashari et al. disclose:
determining that the type of the data processing request is the bypass type when the data processing request comes from a bypass submission queue of the storage controller [par. 0078 – Separate submission queues may be maintained for read and write commands. (“For example, it may maintain a separate submission queue for write and read commands”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of HASHIMOTO to include dedicated read and write submission queues, as taught by Asnaashari et al., in order to separate the storage of read and write commands.

Claim 6 (as applied to claim 1 above):
HASHIMOTO discloses all the limitations above but does not specifically disclose the method, further comprising:
determining that the type of the data processing request is the background computing type when the data processing request comes from a background computing submission queue of the storage controller [As per 2111.04, this limitation is not required as it is contingent on the request coming from the background computing submission queue]. 
 In the same field of endeavor, Asnaashari et al. disclose:
determining that the type of the data processing request is the background computing type when the data processing request comes from a background computing submission queue of the storage controller [par. 0078 – Separate submission queues may be maintained for read and write commands. (“For example, it may maintain a separate submission queue for write and read commands”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of HASHIMOTO to include dedicated read and write submission queues, as taught by Asnaashari et al., in order to separate the storage of read and write commands.

Claim 7 (as applied to claim 1 above):
HASHIMOTO discloses, wherein when the type of the data processing request is the background computing type, the method further comprises [As per 2111.04, the following limitations are not required as they are contingent on the type being the background computing type]:   
sending the data processing request to a processor in the JBOF [figs. 1, 12; pars. 0069-0080, particularly par. 0072 – (“In step 1204, the controller 6 receives the write command vis the network 8 and stores the write command into the submission queue 50.”)];  
processing the data processing request at the processor to obtain a second data processing request [figs. 1, 12; pars. 0069-0080, particularly par. 0072 – The controller processes the received write command in order to receive the write data from the host. (“Then in step 1205, the controller 6 transmits an acknowledgement of the write command to the NIC 7 via the network 8. Receiving the acknowledgement in step 1206, the NIC 7 transfers the write data from the WB 20 to the controller 6 via the network 8 in step 1207.”)];  and 
sending the second data processing request to the target SSD [figs. 1, 12; pars. 0069-0080, particularly par. 0079 – The write data is sent to the appropriate SSD in the JBOD appliance. (“In step 1221, the controller 14 receives the write data from the WB 80 via the interface 10 and encodes the write data.”)]. 
However, HASHIMOTO does not specifically disclose:
extracting the data processing request from a background computing submission queue of the JBOF;
In the same field of endeavor, Asnaashari et al. disclose:
extracting the data processing request from a background computing submission queue of the JBOF [par. 0078 – Separate submission queues may be maintained for read and write commands. (“For example, it may maintain a separate submission queue for write and read commands”)];
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of HASHIMOTO to include dedicated read and write submission queues, as taught by Asnaashari et al., in order to separate the storage of read and write commands.

Claims 10, 11, 13, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over HASHIMOTO (Pub. No. US 2017/0180477) in view of HUSSAIN et al. (Pub. No. US 2015/0319237).

Claim 10:
HASHIMOTO discloses a solid-state drive cluster (JBOF), comprising: 
instructions that, when executed by the processor, cause the JBOF to be configured to: 
obtain a data processing request from a storage controller, wherein the data processing request is for accessing a target solid-state drive (SSD) in the JBOF [figs. 1, 12, 16; pars. 0026, 0069-0080, 0088-0096, particularly pars. 0026, 0072, 0090 – A read or write access request is obtained from the host for accessing a SSD in a JBOF appliance. (“That is, each of the arrays 1 has a limited function, and data  management and control of operations are basically carried out on the said of the host server 3”)]; and 
determine a type of the data processing request, wherein the type comprises a bypass type or a background computing type [figs. 1, 12, 16; pars. 0026, 0069-0080, 0088-0096, particularly pars. 0026, 0072, 0090 – It is determined whether the request is a read command or a write command.]; and 
forward the data processing request to the target SSD if the type is the bypass type [figs. 1, 16; pars. 0026, 0033, 0088-0096, particularly par. 0091 – (“In step 1605, the controller 14 fetches the read command from the submission queue 50 via the interface 10.”).]; or 
send the data processing request to a computing unit in the JBOF if the type is the background computing type [figs. 1, 12; pars. 0069-0080, particularly par. 0072 – (“In step 1204, the controller 6 receives the write command vis the network 8 and stores the write command into the submission queue 50.”)] and send a data processing request processed by the computing unit to the target SSD [figs. 1, 12; pars. 0069-0080, particularly par. 0079 – The write data is sent to the appropriate SSD in the JBOD appliance. (“In step 1221, the controller 14 receives the write data from the WB 80 via the interface 10 and encodes the write data.”)]. 
However, HASHIMOTO do not specifically disclose:
a processor; and 
a memory coupled to the processor and storing instructions.
In the same field of endeavor, Hussain et al. disclose:
a processor [figs. 1-2; pars. 00017-0020 – processing engine 202]; and 
a memory coupled to the processor and storing instructions [figs. 1-2; pars. 00017-0020 – primary memory 208].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of HASHIMOTO to include a controller having a processor and a memory storing instructions, as taught by Hussain et al., in order to allow the flexibility of programmable general purpose hardware.

Claim 11 (as applied to claim 10 above):
HASHIMOTO discloses:
wherein the instructions further cause the JBOF to be configured to forward the data processing request to the target SSD when the type of the data processing request is the bypass type [figs. 1, 16; pars. 0026, 0033, 0088-0096, particularly par. 0091 – (“In step 1605, the controller 14 fetches the read command from the submission queue 50 via the interface 10.”).]. 

Claim 13 (as applied to claim 10 above):
HASHIMOTO discloses the JBOF, further comprising:
a second processor [Hussain et al. - fig. 2; par. 0020 – Multi-core processor 206]
wherein when the type of the data processing request is the background computing type, the instructions further cause the JBOF to be configured to: 
send the data processing request to the second processor [figs. 1, 12; pars. 0069-0080, particularly par. 0072 – (“In step 1204, the controller 6 receives the write command vis the network 8 and stores the write command into the submission queue 50.”)]; 
process the data processing request at the second processor to obtain a second data processing request [figs. 1, 12; pars. 0069-0080, particularly par. 0072 – The controller processes the received write command in order to receive the write data from the host. (“Then in step 1205, the controller 6 transmits an acknowledgement of the write command to the NIC 7 via the network 8. Receiving the acknowledgement in step 1206, the NIC 7 transfers the write data from the WB 20 to the controller 6 via the network 8 in step 1207.”)]; and 
send the second data processing request to the target SSD [figs. 1, 12; pars. 0069-0080, particularly par. 0079 – The write data is sent to the appropriate SSD in the JBOD appliance. (“In step 1221, the controller 14 receives the write data from the WB 80 via the interface 10 and encodes the write data.”)]. 
 
Claim 17 (as applied to claim 10 above):
HASHIMOTO discloses:
wherein the instructions further cause the JBOF to be configured to determine that the type of the data processing request is the background computing type when the data processing request is a write request [figs. 1, 12, 16; pars. 0026, 0069-0080, 0088-0096, particularly pars. 0026, 0072 – It is determined whether the request is a read command or a write command. (“In step 1204, the controller 6 receives the write command via the network 8 and stores the write command into the submission queue 50.”)]. 
 
Claim 18 (as applied to claim 10 above):
HASHIMOTO discloses:
wherein the instructions further cause the JBOF to be configured to determine that the type of the data processing request is the bypass type when the data processing request is a read request [figs. 1, 12, 16; pars. 0026, 0069-0080, 0088-0096, particularly pars. 0026, 0090 – It is determined whether the request is a read command or a write command. (“In step 1604, receiving the read command, the controller 6 stores the read command in the submission queue 50.”)].  

Claims 12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over HASHIMOTO (Pub. No. US 2017/0180477) in view of HUSSAIN et al. (Pub. No. US 2015/0319237) as applied to claim 10 above, and further in view of Asnaashari et al. (Pub. No. US 2015/0095554).

Claim 12 (as applied to claim 10 above):
HASHIMOTO and HUSSAIN et al. disclose all the limitations above but do not specifically disclose:
wherein the instructions further cause the JBOF to be configured to extract the data processing request from a bypass submission queue of the JBOF when the type of the data processing request is the bypass type. 
 In the same field of endeavor, Asnaashari et al. disclose:
wherein the instructions further cause the JBOF to be configured to extract the data processing request from a bypass submission queue of the JBOF when the type of the data processing request is the bypass type [par. 0078 – Separate submission queues may be maintained for read and write commands. (“For example, it may maintain a separate submission queue for write and read commands”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of HASHIMOTO and HUSSAIN et al. to include dedicated read and write submission queues, as taught by Asnaashari et al., in order to separate the storage of read and write commands.

Claim 14 (as applied to claim 10 above):
HASHIMOTO and HUSSAIN et al. disclose all the limitations above but do not specifically disclose, wherein the instructions further cause the JBOF to be configured to:
determine that the type of the data processing request is the bypass type when the data processing request comes from a bypass submission queue of the storage controller. 
In the same field of endeavor, Asnaashari et al. disclose:
determine that the type of the data processing request is the bypass type when the data processing request comes from a bypass submission queue of the storage controller [par. 0078 – Separate submission queues may be maintained for read and write commands. (“For example, it may maintain a separate submission queue for write and read commands”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of HASHIMOTO and HUSSAIN et al. to include dedicated read and write submission queues, as taught by Asnaashari et al., in order to separate the storage of read and write commands.

Claim 15 (as applied to claim 10 above):
HASHIMOTO and HUSSAIN et al. disclose all the limitations above but do not specifically disclose:
wherein the instructions further cause the JBOF to be configured to determine that the type of the data processing request is the background computing type when the data processing request comes from a background computing submission queue of the storage controller. 
In the same field of endeavor, Asnaashari et al. disclose:
wherein the instructions further cause the JBOF to be configured to determine that the type of the data processing request is the background computing type when the data processing request comes from a background computing submission queue of the storage controller [par. 0078 – Separate submission queues may be maintained for read and write commands. (“For example, it may maintain a separate submission queue for write and read commands”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of HASHIMOTO and HUSSAIN et al. to include dedicated read and write submission queues, as taught by Asnaashari et al., in order to separate the storage of read and write commands.

Claim 16 (as applied to claim 10 above):
HASHIMOTO discloses the JBOF, further comprising:
a second processor [Hussain et al. - fig. 2; par. 0020 – Multi-core processor 206], 
wherein the instructions further cause the JBOF to be configured to: 
send the data processing request to the second processor [figs. 1, 12; pars. 0069-0080, particularly par. 0072 – (“In step 1204, the controller 6 receives the write command vis the network 8 and stores the write command into the submission queue 50.”)]; 
process the data processing request at the second processor to obtain a second data processing request [figs. 1, 12; pars. 0069-0080, particularly par. 0072 – The controller processes the received write command in order to receive the write data from the host. (“Then in step 1205, the controller 6 transmits an acknowledgement of the write command to the NIC 7 via the network 8. Receiving the acknowledgement in step 1206, the NIC 7 transfers the write data from the WB 20 to the controller 6 via the network 8 in step 1207.”)]; and 
send the second data processing request to the target SSD [figs. 1, 12; pars. 0069-0080, particularly par. 0079 – The write data is sent to the appropriate SSD in the JBOD appliance. (“In step 1221, the controller 14 receives the write data from the WB 80 via the interface 10 and encodes the write data.”)]. 
However, HASHIMOTO and HUSSAIN et al. do not specifically disclose:
wherein the instructions further cause the JBOF to be configured to:
extract the data processing request from a background computing submission queue of the JBOF when the type of the data processing request is the background computing type [par. 0078 – Separate submission queues may be maintained for read and write commands. (“For example, it may maintain a separate submission queue for write and read commands”)];
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of HASHIMOTO .

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over HASHIMOTO (Pub. No. US 2017/0180477) in view of Asnaashari et al. (Pub. No. US 2015/0095554).

Claim 19:
HASHIMOTO discloses a storage controller, comprising: 
a processor [fig. 1 – CPU 4]; and 
a memory coupled to the processor and storing instructions that, when executed by the processor [fig. 1 – Memory 5], cause the storage controller to be configured to: 
receive a data processing request, wherein the data processing request is for accessing a target solid-state drive (SSD) in a solid-state drive cluster (JBOF) controlled by the storage controller [par. 0041 – Application software executing on the host submit access commands that target SSDs in the JBOD appliance. (“When the application software 13 transmits to the storage device 2 a request, such as a read request or a write request, which is initiated by the host server 3, the application software 13 transmits the request to the OS 11, then the OS 11 determines which array 1 in the storage system O is to be accessed, and then the OS 11 transmits a command, the one or more physical addresses, and data associated with the one or more physical addresses, to the storage device 2 of the determined array 1 via the network interface 9 and the interface 10.”)];  
determine a type of the data processing request, wherein the type comprises a bypass type or a background computing type [figs. 1, 12, 16; pars. 0026, 0069-0080, 0088-0096, particularly pars. 0026, 0072, 0090 – It is determined whether the request is a read command or a write command.];  
process the data processing request [par. 0041 – The command is received and processed. (“When the application software 13 transmits to the storage device 2 a request, such as a read request or a write request, which is initiated by the host server 3, the application software 13 transmits the request to the OS 11, then the OS 11 determines which array 1 in the storage system O is to be accessed, and then the OS 11 transmits a command, the one or more physical addresses, and data associated with the one or more physical addresses, to the storage device 2 of the determined array 1 via the network interface 9 and the interface 10.”)]; 
However, HASHIMOTO does not specifically disclose
the storage controller configured to:
either place the data processing request in a bypass submission queue of the storage controller when the type of the data processing request is the bypass type; or 
place the data processing request in a background computing submission queue of the storage controller when the type of the data processing request is the background computing type [HASHIMOTO discloses placing all commands in the same submission queue]. 
In the same field of endeavor, Asnaashari et al. disclose:
the storage controller configured to:
either place the data processing request in a bypass submission queue of the storage controller when the type of the data processing request is the bypass type [par. 0078 – Separate submission queues may be maintained for read and write commands. (“For example, it may maintain a separate submission queue for write and read commands”)]; or 
place the data processing request in a background computing submission queue of the storage controller when the type of the data processing request is the background computing type [par. 0078 – Separate submission queues may be maintained for read and write commands. (“For example, it may maintain a separate submission queue for write and read commands”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of HASHIMOTO to include dedicated read and write submission queues, as taught by Asnaashari et al., in order to separate the storage of read and write commands.

Claim 20 (as applied to claim 19 above):
HASHIMOTO discloses:
wherein the instructions further cause the storage controller to determine that the type of the data processing request is the background computing type when the data processing request is a write request [figs. 1, 12, 16; pars. 0026, 0069-0080, 0088-0096, particularly pars. 0026, 0072 – It is determined whether the request is a read command or a write command. (“In step 1204, the controller 6 receives the write command via the network 8 and stores the write command into the submission queue 50.”)].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY T MACKALL whose telephone number is (571)270-1172.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



LARRY T. MACKALL
Primary Examiner
Art Unit 2131



24 March 2021
/LARRY T MACKALL/Primary Examiner, Art Unit 2139